


Exhibit 10.1




AGREEMENT OF SHARE PURCHASE AND




SALE OF ASSETS




This AGREEMENT OF SHARE PURCHASE AND SALE OF ASSETS (this “Agreement”) dated as
of April 13, 2014, is entered into by and among Dixie Foods International, Inc.,
a Florida corporation (“Dixie”), KCI Investments, LLC, a Nevada limited
liability company (“KCI”), Robert E. Jordan, an individual (the “Indemnifying
Shareholder”), and certain shareholders of Dixie as set forth on the signature
pages hereto (the “Sellers”), and Joel Bernstein who is serving as the escrow
agent as provided in Exhibit G herein (the “Escrow Agent”).  Each of the parties
to this Agreement is individually referred to herein as a “Party” and
collectively, as the “Parties.”  This Agreement provides for Dixie to acquire
substantially all of the assets of KCI, subject to the liabilities assumed in
this Agreement by Dixie and no other liabilities, and the concurrent purchase by
KCI of certain of Dixie’s outstanding common stock held by the Sellers.  All
capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Schedule of Definitions attached hereto as Exhibit A.




BACKGROUND




A.        Dixie desires to acquire (the “Acquisition”), on the terms and subject
to the conditions reflected below, the business of KCI insofar as the same is
conducted through the use of the Acquired Assets (as defined below) in exchange
for 34,508,975 shares (subject to adjustment as provided in Section 1.02 herein)
of newly issued common stock of Dixie, $0.001 par value per share (“Dixie Common
Stock”).  The aggregate number of shares of Dixie Common Stock to be issued to
KCI as consideration for the sale of the Acquired Assets (the “Consideration”)
is referred to herein as the “Dixie Shares.”




B.        The Sellers are the record and beneficial owners of the restricted
shares of Dixie Common Stock set forth in Exhibit G hereto (collectively, the
“Sellers’ Shares”).




C.        Concurrently with the Acquisition, the Sellers desire to sell to KCI,
and KCI desires to purchase from the Sellers, an aggregate of up to 6,305,401
shares of the Sellers’ Shares as set forth opposite their names on Exhibit F
attached hereto (the “Purchased Shares”), subject to adjustment as provided in
Section 1.02 below (the “Share Purchase”).




D.        The members and managers of KCI and the board of directors of Dixie
have determined that it is desirable and in the best interest of its members and
shareholders, respectively, to effectuate the Acquisition and the Share
Purchase.




AGREEMENT




NOW THEREFORE, in consideration of the mutual promises herein, and for other
good and valuable consideration, the receipt and sufficiency of which the
Parties agree as follows:




1

--------------------------------------------------------------------------------




ARTICLE I




The Transactions




Section 1.01                The Acquisition.




(a)       The Acquisition.  On the Closing Date (as defined in Section 1.03
below), subject in all instances to each of the terms, conditions, provisions
and limitations contained in this Agreement, KCI shall sell, transfer, convey,
and assign to Dixie, by instruments satisfactory in form and substance to Dixie
and its counsel, and subject to the Assumed Liabilities, and only those
Liabilities and no others, in exchange for the Consideration.  KCI represents
that the assets included on Exhibit B hereto are all the assets reasonably
necessary for the conduct of the Acquired Business in the ordinary course in the
same manner as that in which such business has been conducted in the immediate
past, including, without limitation, all Proprietary Rights of KCI so used in
the ordinary conduct of the Business and all contract, warranty, and other
intangible rights relating to or arising out of such Business.  Neither Dixie
nor any of its Affiliates is assuming, becoming liable for, agreeing to
discharge or in any manner becoming in any way responsible for any of the
Liabilities of KCI other than those expressly identified on Exhibit D and
accepted by Dixie in this Section 1.01.




(b)       Manner of Payment.  Payment of the Consideration by Dixie shall be
made by the issuance of the Dixie Shares to KCI or its nominee.  To the extent
that KCI raises capital by issuing equity from the date hereof prior to the
Closing Date, KCI and Dixie agree that any resulting dilution to KCI and/or its
members shall be shared pro rata among KCI and the Dixie shareholders,
notwithstanding anything contained herein to the contrary.




(c)        Acquired Assets.  The Acquired Assets shall consist of all of the
assets of KCI for the Business at the Closing, including, without limitation,
the following:




(i)        Fixtures and Equipment.  All of KCI’s furniture, fixtures, machinery,
equipment, apparatus, supplies and all other tangible personal property of every
kind and description insofar as any of the foregoing is used in or relates to
the Business.




(ii)       Licenses and Permits.  All right, title and interest of KCI in, to
and under all Licenses, permits, authorizations and other rights of every kind
and character relating to the Business under any federal, state, or local
statute, ordinance or regulation.




(iii)      Intangible Assets.  All right, title and interest of KCI in, to and
under all trademarks, pending trademark applications, technology, know-how,
data, domain registrations, copyrights, tradenames, servicemarks, licenses,
patents, patents pending, covenants by others not to compete, rights and
privileges used in the Business and the goodwill associated with the Business in
connection with which the marks are used.




2

--------------------------------------------------------------------------------




(iv)      Goodwill.  The goodwill and going concern value of KCI’s interest in
the Business.




(v)        Inventories.  All of KCI’s inventories insofar as they relate to the
Business, including, without limitation, all products and goods held for resale
in connection with the Business.




(vi)       Accounts.  All accounts receivable of the Business in respect of
goods sold or leased or services rendered and all other rights of KCI to
payments in connection with the Business, including without limitation those
which are not evidenced by instruments or invoices, whether or not they have
been earned by performance or have been written off or reserved against as a bad
debt or doubtful account; together with all instruments and all documents of
title representing any of the foregoing, all rights in any merchandise or goods
which any of the same represent, and all rights, title, security and guaranties
in favor of KCI with respect to any of the foregoing.




(vii)     Books and Records.  All of KCI’s books and records used by KCI in the
Business.




(viii)     Name.  The names “KCI” and “Capriotti’s” and variations thereupon.




(ix)       Prepaid Expenses, Cash, Insurance.  All prepaid expenses and deposits
relating to the Acquired Assets and all cash of KCI to the extent set forth on
the Closing Balance Sheet, and all rights and benefits provided under all
insurance policies.




(x)        Taxes.  As of the Closing, or as promptly as practicable following
the Closing, but in no event later than 30 days subsequent to the Closing, the
personal property taxes, any other ad valorem taxes, local business or other
license fee or taxes, merchants association dues and other similar periodic
charges, in each case relating to the Business or the Acquired Assets, shall be
assumed by Dixie effective as of the Closing.




(xi)      All the rights and incidents of interest of KCI and its subsidiaries
and affiliates in all the executory contracts, customer orders, supply
agreements, leases, franchise agreements and other agreements and understandings
relating to the Business.




(xii)     All other assets of KCI and its subsidiaries and affiliates used in
the conduct of the Business and not specifically identified above.




Section 1.02                The Share Purchase.  Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties, covenants and agreements contained in this Agreement, the Sellers
shall sell the Purchased Shares to KCI, and KCI shall purchase the Purchased
Shares from the Sellers, for the aggregate purchase price of $153,141 (the
“Purchase Price”).  In the event that the total number of outstanding shares of
Dixie Common Stock acquired by KCI pursuant to the Share Purchase is less than
6,305,401 shares, then (a) Dixie shall issue additional shares of Dixie Common
Stock pursuant to Section 1.01(b)




3

--------------------------------------------------------------------------------




of this Agreement such that the aggregate number of Dixie Shares issued pursuant
to Section 1.01(b) and acquired pursuant to Section 1.02 of this Agreement shall
equal to that number representing ninety-six percent (96%) of Dixie’s issued and
outstanding capital stock; and (b) the Purchase Price shall be reduced pro rata
on a share by share basis.




Section 1.03                Closing.  The concurrent closing (the “Closing”) of
the Acquisition and the Share Purchase (the “Transactions”) shall take place
commencing at 9:00 a.m. local time on the first business day following the
satisfaction or waiver of all conditions to the obligations of the parties to
consummate the Transactions contemplated hereby (other than conditions with
respect to actions the respective parties will take at the Closing itself), or
such other date and time as the parties may mutually determine, which date shall
be no later than 30 days from the execution of this Agreement and subject to a
reasonable extension as mutually agreed upon by the Parties (the “Closing
Date”).  Counsel for KCI and Dixie will work out the logistics of the Closing
substantially in accordance with the terms herein.




Section 1.04               Sellers’ Representative.  The Sellers hereby
irrevocably designate and appoint Robert E. Jordan, Esq. as their agent and
attorney  in fact (“Sellers’ Representative”) with full power and authority to
execute, deliver and receive on their behalf all notices, requests, certificates
and other communications hereunder; to, fix and alter on their behalf the date,
time and place of the Closing; to waive, amend or modify any provisions of this
Agreement and to take such other action on their behalf in connection with this
Agreement, the Closing and the trans actions contemplated hereby the Sellers’
Representative deems appropriate.




ARTICLE II

Representations and Warranties of KCI to Dixie




KCI represents and warrants to Dixie as of the date hereof and as of the Closing
Date that, except as set forth on Schedule 1 attached hereto (the “KCI
Disclosure Letter to Dixie”):




Section 2.01                Organization, Standing and Power.  KCI is duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the limited liability company power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on KCI, a material adverse effect on
the ability of KCI to perform its obligations under this Agreement or on the
ability of KCI to consummate the Transactions (a “KCI Material Adverse Effect”).
 KCI is duly qualified to do business in each jurisdiction where the nature of
its business or its ownership or leasing of its properties make such
qualification necessary except where the failure to so qualify would not
reasonably be expected to have a KCI Material Adverse Effect.  KCI has delivered
to Dixie true and complete copies of organizational documents, each as amended
to the date of this Agreement (the “KCI Constituent Instruments”).  




4

--------------------------------------------------------------------------------




Section 2.02                No Subsidiaries.  Except as set forth on
Section 2.02 the KCI Disclosure Letter to Dixie, KCI does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.  




Section 2.03               Capital Structure.  As of December 31, 2013,
84,630,930 limited liability company interests of KCI are issued and
outstanding.  Except as set forth above and as set forth on Section 2.03 the KCI
Disclosure Letter to Dixie, no equity interests of KCI are issued, reserved for
issuance, or outstanding.  The additional issuance of equity interests of KCI as
set forth on Section 2.03 of the KCI Disclosure Letter to Dixie will not result
in the issuance of additional shares of Dixie capital stock.  All outstanding
interests of KCI are duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right or any Contract (as defined in Section 2.05 below) to which such
company is a party or otherwise bound.  Except as set forth on Section 2.03 of
the KCI Disclosure Letter to Dixie, there are not any options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which KCI is a party or by which any
of them is bound (i) obligating KCI to issue, deliver or sell, or cause to be
issued, delivered or sold, additional interests, or any security convertible or
exercisable for or exchangeable into interests of KCI, (ii) obligating KCI to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
interests of KCI.  Except as set forth on Section 2.03 of the KCI Disclosure
Letter to Dixie, as of the date of this Agreement, there are not any outstanding
contractual obligations of KCI to repurchase, redeem or otherwise acquire any
interests of KCI.  




Section 2.04               Authority; Execution and Delivery; Enforceability.
 KCI has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions.  The execution and delivery by KCI
of this Agreement and the consummation by KCI of the Transactions have been duly
authorized and approved by the managers and members of KCI and no other
corporate proceedings on the part of KCI are necessary to authorize this
Agreement and the Transactions.  When executed and delivered, this Agreement
will be enforceable against KCI in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equity principles related to or limiting creditors’ rights generally
and by general principals of equity.  




Section 2.05                No Conflicts; Consents.  




(a)        Except as set forth on Section 2.05 of the KCI Disclosure Letter to
Dixie, the execution and delivery by KCI of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of KCI




5

--------------------------------------------------------------------------------




under, any provision of (i) the KCI Constituent Instruments, (ii) any material
contract, lease, license, indenture, note, bond, agreement, permit, concession,
franchise or other instrument (“Contract”) to which KCI is a party or by which
any of its properties or assets is bound or (iii) subject to the filings and
other matters referred to in Section 2.05(b), any material judgment, order or
decree (“Judgment”) or material Law (as defined in Section 5.02) applicable to
KCI or its properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, have not had
and would not reasonably be expected to have a KCI Material Adverse Effect.




(b)        Except for required filings with the Securities and Exchange
Commission (the “SEC”) and “Blue Sky” filings, if any, with state securities
commissions, no material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to KCI in connection with the execution, delivery and performance
of this Agreement or the consummation of the Transactions.




Section 2.06                Taxes.




(a)        KCI has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a KCI Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a KCI
Material Adverse Effect.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of KCI know of no basis for any such claim.




(b)       The KCI Financial Statements reflect an adequate reserve for all Taxes
payable by KCI (in addition to any reserve for deferred Taxes to reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements.  No deficiency with
respect to any Taxes has been proposed, asserted or assessed against KCI, and no
requests for waivers of the time to assess any such Taxes are pending, except to
the extent any such deficiency or request for waiver, individually or in the
aggregate, has not had and would not reasonably be expected to have a KCI
Material Adverse Effect.




Section 2.07               Benefit Plans.  KCI does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or manager of KCI (collectively, “KCI
Benefit Plans”).  As of the date of this Agreement there are not any severance
or termination agreements or arrangements between KCI and any current or former
employee, officer or manager of KCI, nor does KCI have any general severance
plan or policy.




6

--------------------------------------------------------------------------------




Section 2.08                Litigation.  There is no claim, action, suit,
inquiry, notice of violation, proceeding (including any partial proceeding such
as a deposition) or investigation pending or threatened in writing against or
affecting KCI or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility
(“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a KCI Material Adverse Effect.  Neither KCI nor, to KCI’s
knowledge, any officer or manager thereof (in his or her capacity as such), is
or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.




Section 2.09               Compliance with Applicable Laws.  KCI is in
compliance with all applicable Laws, including those relating to occupational,
health and safety and the environment, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a KCI Material Adverse Effect.  KCI has not received any
written communication during the past two years from a Governmental Entity that
alleges that KCI is not in compliance in any material respect with any
applicable Law.




Section 2.10               Brokers.  Except as set forth on Section 2.10 of the
KCI Disclosure Letter to Dixie, no broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of KCI.  




Section 2.11                Contracts.  KCI is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under by KCI) any
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a KCI Material Adverse
Effect.




Section 2.12                Title to Properties.  Except as set forth on
Section 2.12 of the KCI Disclosure Letter to Dixie, KCI has good and defensible
title to all of its properties and assets, free and clear of all liens, charges
and encumbrances except liens for taxes not yet due and payable and such liens
or other imperfections of title, if any, as do not materially detract from the
value of or interfere with the present use of the property affected thereby or
which, individually or in the aggregate, would not have a KCI Material Adverse
Effect; and, to KCI’s knowledge, all leases pursuant to which KCI leases from
others real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, to the knowledge of
KCI, under any of such leases, any existing material default or material event
of default (or event which with notice or lapse of time, or both, would
constitute a material default and in respect of which KCI has not taken adequate
steps to prevent such a default from occurring) except where the lack of such
good standing, validity and effectiveness, or the existence of such default or
event of default would not have a KCI Material Adverse Effect.




7

--------------------------------------------------------------------------------




Section 2.13                Intellectual Property.  KCI owns, or is validly
licensed or otherwise has the right to use, all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights, copyrights and other proprietary intellectual property
rights and computer programs (collectively, “Intellectual Property Rights”)
which are material to the conduct of the business of KCI taken as a whole.
 There are no claims pending or, to the knowledge of KCI, threatened that KCI is
infringing or otherwise adversely affecting the rights of any person with regard
to any Intellectual Property Right.  To the actual knowledge of the officers and
managers of KCI, no person is infringing the rights of KCI with respect to any
Intellectual Property Right.




Section 2.14               Labor Matters.  There are no collective bargaining or
other labor union agreements to which KCI is a party or by which any of them is
bound.  No material labor dispute exists or, to the knowledge of KCI, is
imminent with respect to any of the employees of KCI.




Section 2.15                Undisclosed Liabilities; Absence of Changes.  




(a)       KCI has previously provided to Dixie its unaudited consolidated
balance sheet of KCI as of December 31, 2013, and the related unaudited
consolidated statement of operations, statement of LLC members’ equity and
non-controlling interest, and statement of cash flows of KCI for the period
beginning January 1, 2013 and ended on December 31, 2013, including all notes
thereto.  All of the financial statements referred to in this Article V are
hereinafter collectively referred to as the “KCI Financial Statements.”  Except
as otherwise noted therein, the KCI Financial Statements, together with the
notes thereto (if any) have been prepared in accordance with GAAP, applied on a
consistent basis throughout the periods involved, except that the unaudited KCI
Financial Statements may not contain all footnotes required by GAAP.  The KCI
Financial Statements, together with the notes thereto (if any) fairly present in
all material respects the consolidated financial condition, results of
operations and cash flow of KCI as of the dates and for the periods indicated
therein.  




(b)       Except as and to the extent disclosed in the KCI Disclosure Letter to
Dixie, KCI has not had any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise, that would be required by generally
accepted accounting principles to be reflected on a consolidated balance sheet
of KCI (including the notes thereto) or which would have a KCI Material Adverse
Effect.  Except as disclosed in the KCI Disclosure Letter to Dixie, KCI has not
incurred any liabilities of any nature, whether or not accrued, contingent or
otherwise, which could reasonably be expected to have, and there have been no
events, changes or effects with respect to KCI having or which could reasonably
be expected to have, a KCI Material Adverse Effect.  Except as and to the extent
disclosed in the KCI Disclosure Letter to Dixie there has not been (i) any
material change by KCI in its accounting methods, principles or practices (other
than as required after the date hereof by concurrent changes in generally
accepted accounting principles), (ii) any revaluation by KCI of any of its
assets having a KCI Material Adverse Effect, including, without limitation, any
write-down of the value of any assets other than in the ordinary course of
business or (iii) any other action or event that would have required the consent
of any other party hereto pursuant to Section 2.05 of this Agreement had such
action or event occurred after the date of this Agreement.  




8

--------------------------------------------------------------------------------




Section 2.16               Insurance.  KCI is insured by insurers of recognized
financial responsibility against such losses and risks in accordance with any
applicable laws under their respective jurisdictions of organization and in such
amounts as are customary in the business in which KCI is engaged and in the
geographic areas where it engages in such business.  KCI has not received any
written notice that it will not be able to renew its existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for KCI’s line of business.




Section 2.17               Transactions With Affiliates and Employees.  Except
as and to the extent disclosed by KCI, none of the members, officers or managers
of KCI, or any affiliate of any such person, and, to the knowledge of the
members, officers and managers of KCI, none of the employees of KCI is presently
a party to any transaction with KCI (other than for services as employees,
officers and managers), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
shareholder officer, director, manager or such employee or, to the knowledge of
the members, officers and managers of KCI, any entity in which any member,
officer, manager or any such employee has a substantial interest or is a member,
officer, manager, trustee or partner.




Section 2.18               Internal Accounting Controls.  KCI maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.




Section 2.19               Investment Company.  KCI is not, and is not an
affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.




Section 2.20                Disclosure.  KCI’s representations and warranties
set forth in this Agreement do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.




Section 2.21                Compliance with Anti-Corruption Laws.  Neither KCI
nor, to KCI’s knowledge, any manager, officer, agent, employee or other person
acting on behalf of KCI has, in the course of its actions for, or on behalf of,
KCI (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of applicable laws of the United States; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.




9

--------------------------------------------------------------------------------




Section 2.22                Material Contracts.




(a)       The KCI Disclosure Letter to Dixie sets forth true, correct and
complete copies of all Contracts to which KCI is a party or by which any of its
properties or assets are bound that are, material to the business, properties or
assets of KCI taken as a whole, including, without limitation, to the extent any
of the following are, individually or in the aggregate, material to the
business, properties or assets of KCI taken as a whole, all:  (i) employment,
product design or development, personal services, consulting, non-competition,
severance, golden parachute or indemnification contracts (including, without
limitation, any contract to which KCI is a party involving employees of KCI);
(ii) franchising, licensing, publishing, merchandising or distribution
agreements; (iii) contracts granting rights of first refusal or first
negotiation; (iv) partnership or joint venture agreements; (v) agreements for
the acquisition, sale or lease of material properties or assets or stock or
otherwise; (vi) contracts or agreements with any Governmental Entity; and
(vii) all commitments and agreements to enter into any of the foregoing.  KCI is
not a party to or bound by any severance, golden parachute or other agreement
with any employee or consultant pursuant to which such person would be entitled
to receive any additional compensation or an accelerated payment of compensation
as a result of the consummation of the transactions contemplated hereby.




(b)       Each of the Contracts is valid and enforceable in accordance with its
terms, and there is no default under any Contract so listed either by KCI or, to
the knowledge of KCI, by any other party thereto, and no event has occurred that
with the lapse of time or the giving of notice or both would constitute a
default thereunder by KCI or, to the knowledge of KCI, any other party, in any
such case in which such default or event could reasonably be expected to have a
KCI Material Adverse Effect.




(c)       No party to any KCI Contract has given notice to KCI of or made a
claim against KCI with respect to any breach or default thereunder, in any such
case in which such breach or default could reasonably be expected to have a KCI
Material Adverse Effect.




Section 2.23                No Finder’s Fee.  Except as set forth on
Section 2.23 of the KCI Disclosure Letter to Dixie, no broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of KCI.




Section 2.24                Purchase Entirely for Own Account.  The Dixie Shares
proposed to be acquired by KCI hereunder will be acquired for investment for its
own account, and not with a view to the resale or distribution of any part
thereof, and KCI has no present intention of selling or otherwise distributing
the Dixie Shares, except in compliance with applicable securities laws.




Section 2.25                Experience of KCI.  KCI, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Dixie Shares, and has so evaluated
the merits and risks of such investment.  KCI is able to bear




10

--------------------------------------------------------------------------------




the economic risk of an investment in the Dixie Shares and, at the present time,
is able to afford a complete loss of such investment.




Section 2.26               Access to Information.  KCI acknowledges that it has
received and had the opportunity to review (i) the Dixie SEC Documents (as
defined in Section 3.06(a)), and (ii) this Agreement and all exhibits hereto
including the Dixie Disclosure Letter (as defined in the preamble to
Article III).  KCI further acknowledges that it or its representatives have been
afforded (a) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of Dixie concerning the terms
and conditions of the Acquisition contemplated by this Agreement and the
offering of the Dixie Shares, the merits and risks of investing in the Dixie
Shares, (b) access to information about Dixie and Dixie’s financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate the Acquisition contemplated by this Agreement and its
investment in the Dixie Shares, and (c) the opportunity to obtain such
additional information which Dixie possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy and completeness of
the information contained herein or otherwise provided to KCI.




Section 2.27                Restricted Securities.  KCI understands that the
Dixie Shares are characterized as “restricted securities” under the Securities
Act (as defined in Section 4.03(a)) inasmuch as the Dixie Shares are being
offered in a transaction not involving a public offering.  KCI further
acknowledges that the Dixie Shares may not be resold, distributed or transferred
without registration under the Securities Act or the existence of an exemption
therefrom.  KCI represents that it is familiar with Rule 144 promulgated under
the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.




Section 2.28                Legends.  It is understood that the Dixie Shares
will bear the following legend or one that is substantially similar to the
following legend:




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.




Section 2.29                Conduct of Business of KCI after the Closing.  After
the Closing herein KCI shall conduct no further business or operations whether
similar to the Business or otherwise.




11

--------------------------------------------------------------------------------




ARTICLE III




Representations and Warranties of Dixie




Dixie represents and warrants to KCI that, except as set forth in the Dixie SEC
Documents or in Schedule 2 attached hereto (the “Dixie Disclosure Letter”):




Section 3.01              Organization, Standing and Power.  Dixie is duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on Dixie, a material adverse effect
on the ability of Dixie to perform its obligations under this Agreement or on
the ability of Dixie to consummate the Transactions (a “Dixie Material Adverse
Effect”).  Dixie is duly qualified to do business in each jurisdiction where the
nature of its business or the ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Dixie Material Adverse Effect.  Dixie has delivered to KCI
true and complete copies of the articles of incorporation of Dixie, as amended
to the date of this Agreement (the “Dixie Charter”), the bylaws of Dixie, as
amended to the date of this Agreement (the “Dixie Bylaws”), and the comparable
charter, organizational documents and other constituent instruments of its
wholly owned subsidiary (the “Dixie Subsidiary”), in each case as amended
through the date of this Agreement.  




Section 3.02             Subsidiaries; Equity Interests.  The Dixie Disclosure
Letter lists the Dixie Subsidiary and its jurisdiction of organization.  Except
for its interests in Dixie Sauce Co., Inc., Dixie does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.




Section 3.03              Capital Structure.  The authorized capital stock of
Dixie consists of 100,000,000 shares of Dixie Common Stock and 15,000,000 shares
of the preferred stock of Dixie (“Dixie Preferred Stock”).  As of the date
hereof, (i) 8,006,000 shares of Dixie Common Stock are issued and outstanding,
(ii) no shares of Dixie Preferred Stock are issued and outstanding, and (iii) no
shares of Dixie Common Stock or Dixie Preferred Stock are held by Dixie in its
treasury.  Except as set forth above, no shares of capital stock or other voting
securities of Dixie are issued, reserved for issuance or outstanding.  Dixie is
the sole record and beneficial owner of all of the capital shares of Dixie Sauce
Co., Inc.  All outstanding capital shares of Dixie and the Dixie Subsidiary are
duly authorized, validly issued, fully paid and nonassessable and not subject to
or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right or any
Contract to which such company is a party or otherwise bound.  There are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which Dixie
or any of the Dixie Subsidiary is a party or by which any of them is bound
(i) obligating Dixie or the Dixie Subsidiary to issue, deliver or sell, or cause
to be issued,




12

--------------------------------------------------------------------------------




delivered or sold, additional capital shares, or any security convertible or
exercisable for or exchangeable into the capital shares of Dixie or the Dixie
Subsidiary, (ii) obligating Dixie or the Dixie Subsidiary to issue, grant,
extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (iii) that give any person
the right to receive any economic benefit or right similar to or derived from
the economic benefits and rights occurring to holders of the capital shares of
Dixie or of the Dixie Subsidiary.  As of the date of this Agreement, there are
not any outstanding contractual obligations of Dixie to repurchase, redeem or
otherwise acquire any shares of capital stock of Dixie.  At the Closing, Dixie
shall deliver to KCI a certified stockholder list generated by its stock
transfer agent which shall accurately reflect all of the issued and outstanding
shares of Dixie Common Stock however held.




Section 3.04                Authority; Execution and Delivery; Enforceability.
 The execution and delivery by Dixie of this Agreement and the consummation by
Dixie of the Transactions have been duly authorized and approved by the board of
directors of Dixie and no other corporate proceedings on the part of Dixie are
necessary to authorize this Agreement and the Transactions.  This Agreement
constitutes a legal, valid and binding obligation of Dixie, enforceable against
Dixie in accordance with the terms hereof, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equity principles related to or limiting creditors’ rights generally and by
general principals of equity.




Section 3.05                No Conflicts; Consents.




(a)       The execution and delivery by Dixie of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of Dixie or the Dixie Subsidiary
under, any provision of (i) Dixie Charter, Dixie Bylaws or charter and
organizational documents of the Dixie Subsidiary, (ii) any material Contract to
which Dixie or the Dixie Subsidiary is a party or by which any of their
respective properties or assets are bound or (iii) subject to the filings and
other matters referred to in Section 3.05(b), any material Judgment or material
Law applicable to Dixie or the Dixie Subsidiary or their respective properties
or assets, other than, in the case of clauses (ii) and (iii) above, any such
items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Dixie Material Adverse Effect.




(b)       No Consent of, or registration, declaration or filing with, or permit
from, any Governmental Entity is required to be obtained or made by or with
respect to Dixie or the Dixie Subsidiary in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Transactions, other than the subsequent filing of a Schedule 14f-1 and such
filings as are required to be made under applicable state securities laws.




13

--------------------------------------------------------------------------------




Section 3.06                SEC Documents; Undisclosed Liabilities.




(a)       Dixie has filed all reports, schedules, forms, statements and other
documents required to be filed by Dixie with the SEC since January 1, 2012,
pursuant to Sections 13(a), 14(a) and 15(d) of the Exchange Act (the “Dixie SEC
Documents”).




(b)       As of its respective filing date, each Dixie SEC Document complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such Dixie SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading to the best of Dixie’s management’s knowledge and belief.
 Except to the extent that information contained in any Dixie SEC Document has
been revised or superseded by a later filed Dixie SEC Document, none of the
Dixie SEC Documents contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading to the best of Dixie’s management’s knowledge and belief.
 The consolidated financial statements of Dixie included in the Dixie SEC
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with GAAP (except, in the case of
unaudited statements, as permitted by the rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the consolidated financial
position of Dixie as of the dates thereof and the consolidated results of their
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments) to the best of
Dixie’s management’s knowledge and belief.




(c)       Except as set forth in the Dixie SEC Documents, Dixie has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise).  Dixie Disclosure Letter sets forth all financial and contractual
obligations and liabilities (including any obligations to issue capital stock or
other securities of the parent) due after the date hereof.  As of the Closing
hereof Dixie shall have total liabilities of Five Thousand Dollars ($5,000.00),
or less and any liability exceeding this amount shall be paid off at or prior to
the Closing and shall in no event remain liabilities of Dixie following the
Closing.  Any such liabilities shall remain the liabilities of Dixie after the
closing and shall not be deducted from the Purchase Price.  Dixie shall not
issue any Dixie Common Stock in cancellation of any and all of such
above-mentioned liabilities without KCI’s prior written consent.  




Section 3.07                Information Supplied.  None of the information
supplied or to be supplied by Dixie for inclusion or incorporation by reference
in the Schedule 14f-1 regarding the change in majority of its directors will, at
the date it is first mailed to Dixie’s stockholders, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.




14

--------------------------------------------------------------------------------




Section 3.08                Absence of Certain Changes or Events.  Except as
disclosed in the Dixie SEC Documents or the Dixie Disclosure Letter or otherwise
provided for herein, from September 1, 2013, Dixie has conducted its business
only in the ordinary course, and during such period there has not been:




(a)       any change in the assets, liabilities, financial condition or
operating results of Dixie from that reflected in the Dixie SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Dixie Material Adverse Effect;




(b)       any damage, destruction or loss, whether or not covered by insurance,
that would have a Dixie Material Adverse Effect;




(c)       any waiver or compromise by Dixie of a valuable right or of a material
debt owed to it or any Dixie Subsidiary;




(d)       any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Dixie or any Dixie Subsidiary, except in the
ordinary course of business and the satisfaction or discharge of which would not
have a Dixie Material Adverse Effect;




(e)       any material change to a material Contract by which Dixie or any Dixie
Subsidiary any of their respective assets are bound or subject;




(f)       any material change in any compensation arrangement or agreement with
any employee, officer, director or stockholder;




(g)       any resignation or termination of employment of any officer of Dixie;




(h)       any mortgage, pledge, transfer of a security interest in, or lien,
created by Dixie or any Dixie Subsidiary, with respect to any of their
respective material properties or assets, except liens for taxes not yet due or
payable and liens that arise in the ordinary course of business and do not
materially impair Dixie’s or any Dixie Subsidiary’s ownership or use of such
property or assets;




(i)        any loans or guarantees made by Dixie or any Dixie Subsidiary to or
for the benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;




(j)        any declaration, setting aside or payment or other distribution in
respect of any of Dixie’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by Dixie;




(k)       any alteration of Dixie’s method of accounting or the identity of its
auditors;




(l)        any issuance of equity securities to any officer, director or
affiliate, except pursuant to existing Dixie stock option plans; or




15

--------------------------------------------------------------------------------




(m)      any arrangement or commitment by Dixie or any Dixie Subsidiary to do
any of the things described in this Section 3.08.




Section 3.09                Taxes.




(a)       Dixie has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Dixie Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Dixie Material Adverse Effect.




(b)       The most recent financial statements contained in the Dixie SEC
Documents reflect an adequate reserve for all Taxes payable by Dixie (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No deficiency with respect to any Taxes has
been proposed, asserted or assessed against Dixie, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Dixie Material Adverse Effect.




(c)       There are no Liens for Taxes (other than for current Taxes not yet due
and payable) on the assets of Dixie.  Dixie is not bound by any agreement with
respect to Taxes.




Section 3.10                Absence of Changes in Benefit Plans.  From
September 1, 2013 to the date of this Agreement, Dixie has not had any
 collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of Dixie (collectively, “Dixie Benefit Plans”).
 As of the date of this Agreement there are not any employment, consulting,
indemnification, severance or termination agreements or arrangements between
Dixie and any current or former employee, officer or director of Dixie, nor does
Dixie have any general severance plan or policy.




Section 3.11                ERISA Compliance; Excess Parachute Payments.  Dixie
does not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Dixie Benefit Plan for the benefit of any current or former employees,
consultants, officers or directors of Dixie.




Section 3.12               Litigation.  There is no Action which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement or the Dixie Shares or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Dixie Material Adverse Effect.  Neither Dixie nor any Dixie




16

--------------------------------------------------------------------------------




Subsidiary nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.




Section 3.13               Compliance with Applicable Laws.  Dixie and the Dixie
Subsidiary are in compliance with all applicable Laws, including those relating
to occupational health and safety and the environment, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Dixie Material Adverse Effect.  Dixie and
the Dixie Subsidiary have not received any written communication during the past
two years from a Governmental Entity that alleges that Dixie or the Dixie
Subsidiary is not in compliance in any material respect with any applicable Law.
 Dixie is in compliance with all effective requirements of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations thereunder, that are
applicable to it, except where such noncompliance could not have or reasonable
be expected to result in a Dixie Material Adverse Effect.  This Section 3.13
does not relate to matters with respect to Taxes, which are the subject of
Section 3.09.




Section 3.14               Contracts.  Except as disclosed in the Dixie SEC
Documents, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of Dixie or the Dixie Subsidiary taken as a whole.  Dixie and the Dixie
Subsidiary are not in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which each of them is a
party or by which they or any of their respective properties or assets are
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Dixie Material Adverse Effect.




Section 3.15                Title to Properties.  Dixie and the Dixie Subsidiary
have good title to, or valid leasehold interests in, all of their respective
properties and assets used in the conduct of their businesses.  All such assets
and properties, other than assets and properties in which Dixie or the Dixie
Subsidiary has leasehold interests, are free and clear of all Liens other than
those set forth in the Dixie Disclosure Letter and except for Liens that, in the
aggregate, do not and will not materially interfere with the ability of Dixie to
conduct business as currently conducted.  Dixie and the Dixie Subsidiary have
complied in all material respects with the terms of all material leases to which
each of them is a party and under which each of them is in occupancy, and all
such leases are in full force and effect.




Section 3.16                Intellectual Property.  Dixie and the Dixie
Subsidiary own, or are validly licensed or otherwise have the right to use, all
Intellectual Property Rights which are material to the conduct of the respective
businesses of Dixie and the Dixie Subsidiary taken as a whole.  No claims are
pending or, to the knowledge of Dixie, threatened that Dixie or the Dixie
Subsidiary is infringing or otherwise adversely affecting the rights of any
person with regard to any Intellectual Property Right.  To the knowledge of
Dixie, no person is infringing the rights of Dixie or the Dixie Subsidiary with
respect to any Intellectual Property Right.




17

--------------------------------------------------------------------------------




Section 3.17               Labor Matters.  There are no collective bargaining or
other labor union agreements to which Dixie or the Dixie Subsidiary is a party
or by which each of them is bound.  No material labor dispute exists or, to the
knowledge of Dixie, is imminent with respect to any of the employees of Dixie or
the Dixie Subsidiary.




Section 3.18                Transactions With Affiliates and Employees.  Except
as set forth in the Dixie SEC Documents, none of the shareholders, officers or
directors of Dixie, or any affiliate of any such person, and, to the knowledge
of Dixie, none of the employees of Dixie is presently a party to any transaction
with Dixie (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any shareholder,
officer, director or such employee or, to the knowledge of Dixie, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.




Section 3.19                Internal Accounting Controls.  Dixie maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Dixie has established disclosure
controls and procedures for Dixie and designed such disclosure controls and
procedures to ensure that material information relating to Dixie is made known
to the officers by others within those entities.  Dixie’s officers have
evaluated the effectiveness of Dixie’s controls and procedures.  Since
January 1, 2013, there have been no significant changes in Dixie’s internal
controls or, to Dixie’s knowledge, in other factors that could significantly
affect Dixie’s internal controls.  




Section 3.20                Application of Takeover Protections.  Dixie has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under Dixie’s
charter documents or the laws of its state of incorporation that is or could
become applicable to KCI as a result of KCI and Dixie fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, the issuance of the Dixie Shares and KCI’s ownership of the Dixie
Shares.




Section 3.21                No Additional Agreements.  Dixie does not have any
agreement or understanding with KCI with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.




Section 3.22                Investment Company.  Dixie is not, and is not an
affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.




18

--------------------------------------------------------------------------------




Section 3.23               Disclosure.  All disclosure provided to KCI regarding
Dixie, its respective business and the transactions contemplated hereby,
furnished by or on behalf of Dixie (including Dixie’s representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading to the best of Dixie’s
management’s knowledge and belief.




Section 3.24                Certain Registration Matters.  Dixie has not granted
or agreed to grant to any person any rights (including “piggy-back” registration
rights) to have any securities of Dixie registered with the SEC or any other
governmental authority that have not been satisfied.




Section 3.25                Listing and Maintenance Requirements.  Dixie is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with the listing and maintenance requirements for continued
listing of the Dixie Common Stock on the trading market on which the Dixie
Common Stock is currently listed or quoted.  The issuance and sale of the Dixie
Shares under this Agreement does not contravene the rules and regulations of the
trading market on which the Dixie Common Stock is currently listed or quoted,
and no approval of the stockholders of Dixie is required for Dixie to issue and
deliver to KCI the Dixie Shares contemplated by this Agreement.




Section 3.26                No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to Dixie, its subsidiary or
their respective business, properties, prospects, operations or financial
condition, that would be required to be disclosed by Dixie under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by Dixie of the Dixie Shares and which has not
been publicly announced or disclosed in writing to KCI.




ARTICLE IV




Representations and Warranties of KCI to the Sellers




KCI represents and warrants to the Sellers that, except as set forth in
Schedule 3 attached hereto (the “KCI Disclosure Letter to Sellers”):




Section 4.01               Power and Authority.  KCI has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and otherwise to carry out its obligations hereunder.  No
consent, approval or agreement of any individual or entity is required to be
obtained by KCI in connection with the execution and performance by KCI of this
Agreement or the execution and performance by KCI of any agreements, instruments
or other obligations entered into in connection with this Agreement.




Section 4.02              Due Execution; Enforceability.  This Agreement has
been duly executed and delivered by KCI.  This Agreement constitutes, or shall
constitute when executed




19

--------------------------------------------------------------------------------




and delivered, a valid and binding obligation of KCI enforceable against KCI in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.




Section 4.03                Investment Representations.




(a)       KCI understands that the Purchased Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Purchased Shares as principal for its own
account and not with a view to or for distributing or reselling such Purchased
Shares or any part thereof. At the time KCI was offered the Purchased Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a)(3) under the Securities Act.




(b)       KCI, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Shares, and has so evaluated the merits and risks of such
investment.  KCI is able to bear the economic risk of an investment in the
Purchased Shares and, at the present time, is able to afford a complete loss of
such investment.




(c)       KCI further acknowledges that it or its representatives have been
afforded the opportunity to ask such questions as it has deemed necessary of,
and to receive answers from, representatives of Sellers concerning the terms and
conditions of the offer and sale of the Purchased Shares, the merits and risks
of investing in the Purchased Shares.




(d)       KCI understands that the Purchased Shares have not been registered
under the Securities Act, must be held indefinitely and may not be offered,
resold, or otherwise transferred except (a) pursuant to an exemption from
registration under the Securities Act or pursuant to an effective registration
statement in compliance with Section 5 of the Securities Act and (b) in
accordance with all applicable securities laws of the states of the United
States and other jurisdictions.  KCI acknowledges that a legend will be placed
on the certificates representing the Purchased Shares in the following form or
one substantially similar thereto:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.  SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.




20

--------------------------------------------------------------------------------




ARTICLE V




Representations and Warranties of the Sellers




Each of the Sellers, severally and not jointly, hereby makes the following
representations and warranties to KCI, which may be relied on by any subsequent
purchasers of the Purchased Shares and their counsel:




Section 5.01                Title to Purchased Shares.  The Seller is the sole
beneficial and record owner of the number of such shares set forth opposite such
Seller’s name on the Signature Page of Sellers attached hereto, free and clear
of any and all liens, claims, encumbrances, preemptive rights, right of first
refusal and adverse interests of any kind.




Section 5.02                Power and Authority.  The Seller has the requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and otherwise to carry out such Seller’s
obligations hereunder.  No consent, approval or agreement of any individual or
entity is required to be obtained by the Seller in connection with the execution
and performance by the Seller of this Agreement or the execution and performance
by the Seller of any agreements, instruments or other obligations entered into
in connection with this Agreement.  The execution and delivery of this Agreement
by the Seller and his or her performance of his or her obligations hereunder
will not violate any Laws applicable to such Seller and will not violate or
breach any contractual obligations to which such Seller is a party.




Section 5.03                Due Execution; Enforceability.  This Agreement has
been duly executed and delivered by the Seller.  This Agreement constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Seller enforceable against the Seller in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.  




Section 5.04                Additional Representations.




(a)       There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Seller’s knowledge, threatened against such
Seller or any of such Seller’s properties that might have a material adverse
effect of Seller’s sale of the Purchased Shares to KCI.  There is no judgment,
decree or order against the Seller that could prevent, enjoin, alter or delay
any of the transactions contemplated by this Agreement.




(b)       There are no material claims, actions, suits, proceedings, inquiries,
labor disputes or investigations pending or, to the Seller’s knowledge,
threatened against such Seller or any of its assets, at law or in equity or by
or before any governmental entity or in arbitration or mediation that might have
a material adverse effect of Seller’s sale of the Purchased Shares to KCI.  No
bankruptcy, receivership or debtor relief proceedings are pending or, to the
Seller’s knowledge, threatened against the Seller.




21

--------------------------------------------------------------------------------




(c)       The Seller has complied with, is not in violation of, and has not
received any notices of violation with respect to, any federal or state
securities laws applicable to its ownership of the Sellers’ Shares and the
Seller’s transfer and sale of the Purchased Shares under this Agreement.




(d)       The Seller is aware of Dixie’s business affairs and financial
condition and has reached an informed and knowledgeable decision to sell the
Purchased Shares.




(e)       Assuming the accuracy of KCI’s representations and warranties set
forth in Article IV of this Agreement, the Seller’s transfer and sale of his or
her portion of the Purchased Shares will be exempt from the registration
requirements of Section 5 of the Securities Act by virtue of the exemption from
such requirements set forth in Section 4(1) of the Securities Act.




ARTICLE VI




Deliveries




Section 6.01                Deliveries of Dixie.




(a)       Concurrently herewith, Dixie is delivering:




(i)        to KCI, a copy of this Agreement executed by Dixie, the Sellers, the
Indemnifying Shareholder and the Escrow Agent;




(ii)       to KCI, a certificate from Dixie, signed by its Secretary certifying
that the attached copies of the Dixie Charter, Dixie Bylaws, charter and
organizational documents of the Dixie Subsidiaries, copy of the stock
certificates of all of the issued and outstanding capital stock of the Dixie
Subsidiary issued to Dixie, and resolutions of the board of directors of Dixie
approving the Agreement and the Transactions, are all true, complete and correct
and remain in full force and effect; and




(iii)      to KCI, a certificate from the Indemnifying Shareholder certifying to
certain matters regarding Dixie, including the issued capital shares of Dixie,
in form and substance satisfactory to KCI.




(b)       At or prior to the Closing, Dixie shall deliver:




(i)        to KCI, letters of resignation from all officers and directors of
Dixie effective upon the Closing and all directors of Dixie, except with respect
to Robert E. Jordan, whose resignation from the board of directors shall be
effective upon 10 days of the filing by Dixie of the Schedule 14f-1 regarding
the change in the majority of its directors and Robert E. Jordan shall effective
with the closing resign as Chairman of the Board;  




22

--------------------------------------------------------------------------------




(ii)       a certified list of the record holders of the Dixie Common Stock, as
of the Closing Date and certified to by Dixie’s transfer agent, reflecting a
total of 8,006,000 shares of Dixie Common Stock issued and outstanding; and




(iii)      to KCI a certificate from Dixie, signed by its Secretary, certifying
that the stockholder list referred to in (ii) above attached is true and correct
as of the Closing.




(c)       On the Closing Date, Dixie shall deliver:




(i)        to KCI, certificates representing the Dixie Shares to be issued to
KCI;




(ii)       to KCI, an officer’s certificate, dated as of the Closing Date,
certifying that the representations and covenants referred to in Section 7.01(a)
are true and correct as of the Closing; and




(iii)       to KCI all necessary board resolutions to elect the directors and
appoint the executive officers as discussed in Section 8.11.  




Section 6.02                Deliveries of KCI.




(a)       Concurrently herewith, KCI is delivering to Dixie and the Sellers this
Agreement executed by KCI.




(b)       On the Closing Date, KCI shall deliver:




(i)        to Dixie, a Bill of Sale and Assignment and Assumption Agreement for
the Acquired Assets in substantially the form attached hereto as Exhibit C; and




(ii)       to the Escrow Agent, the Purchase Price, and the Escrow Agent shall
hold the Purchase Price in trust for the Sellers and shall disburse the
respective amounts to the Purchase Price to the Sellers.




Section 6.03                Deliveries of the Sellers.




(a)       Concurrently herewith, the Sellers are delivering to KCI this
Agreement executed by the Sellers.




(b)       On the Closing Date, the Sellers shall deliver, or cause to be
delivered:




(i)        to KCI, certificates for the Purchased Shares and the Remaining
Shares (as defined in Section 8.01(a) below) shall be reissued to the Sellers.
In the event certificates for the Purchased Shares and Remaining Shares are
represented by only one certificate, such certificate shall be delivered to the
Escrow Agent for prompt transmittal to the transfer agent for issuance and
delivery of the Purchased Shares to KCI and the




23

--------------------------------------------------------------------------------




Remaining Shares to the Sellers in accordance with the terms herein and such
delivery to the Escrow Agent shall constitute satisfaction of the delivery of
the Purchased Shares to KCI at the Closing.  




ARTICLE VII




Conditions to Closing




Section 7.01               KCI Conditions Precedent.  The obligations of KCI to
consummate the Transactions is subject, at the option of KCI, to the fulfillment
by Dixie and the Sellers on or prior to the Closing Date of the following
conditions any one or more which may be waived by KCI in writing:




(a)       Representations and Covenants of Dixie.  The representations and
warranties of Dixie contained in this Agreement shall be true in all material
respects on the date of this Agreement and as of the Closing Date.  All of the
representations and warranties of Dixie contained in this Agreement that contain
an express materiality qualification shall have been true and correct in all
respects as of the date of this Agreement and shall be true and correct in all
respects as of the Closing Date.  Dixie shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Dixie on or prior to the Closing Date.
 Dixie shall have delivered to KCI, an officer’s certificate, dated as of the
Closing Date, to the foregoing effect.




(b)       Representations and Covenants of the Sellers.  The representations and
warranties of the Sellers contained in this Agreement shall be true in all
material respects on the date of this Agreement and as of the Closing Date.  All
of the representations and warranties of the Sellers contained in this Agreement
that contain an express materiality qualification shall have been true and
correct in all respects as of the date of this Agreement and shall be true and
correct in all respects as of the Closing Date.  The Sellers shall have
delivered to KCI a certificate, dated as of the Closing Date, to the foregoing
effect.  




(c)       Litigation.  No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have a Dixie Material
Adverse Effect.




(d)       No Material Adverse Effect.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since January 1, 2014
which has had or is reasonably likely to cause a Dixie Material Adverse Effect.




(e)       Post-Closing Capitalization.  At, and immediately after, the Closing,
the authorized capitalization and the number of issued and outstanding shares of
capital stock of Dixie shall be as set forth in Section 3.03 except that the
number of issued and outstanding shares of common stock shall be increased by
the number of shares issued to KCI in connection with the Acquisition as
provided herein.




24

--------------------------------------------------------------------------------




(f)        SEC Reports.  Dixie shall have filed all reports and other documents
required to be filed by Dixie under the U.S. federal securities laws through the
Closing Date or obtained an extension therefore.




(g)       OTCBB Quotation.  Dixie shall have maintained its status as a company
whose common stock is quoted on the Over-the-Counter Bulletin Board and no
reason shall exist as to why such status shall not continue immediately
following the Closing.




(h)       Deliveries.  The deliveries specified in Section 6.01 shall have been
made by Dixie and the deliveries specified in Section 6.03 shall have been made
by the Sellers.  




(i)        No Suspensions of Trading in Dixie Common Stock; Listing.  Trading in
the Dixie Common Stock shall not have been suspended by the SEC or any trading
market (except for any suspensions of trading of not more than a reasonable
period solely to permit dissemination of material information regarding Dixie)
at any time since the date of execution of this Agreement, and the Dixie Common
Stock shall have been at all times since such date listed for trading on a
trading market.




(j)        Satisfactory Completion of Due Diligence.  KCI will promptly complete
its due diligence disclosure and investigation by April 5, 2014.  On or before
such date KCI shall notify Dixie whether their investigation has been completed
to the satisfaction of KCI.  If KCI does not so notify Dixie, it shall be deemed
that the investigation was completed to the satisfaction of KCI.  If KCI shall
notify Dixie that its due diligence was not satisfactory, this Agreement shall
thereupon terminate and no party or person shall have any liability to any other
party or person.




(k)       Resignations of Officers and Directors.  The officers and directors of
Dixie in office immediately prior to the Closing shall have effective as of the
Closing resigned, except with respect to Robert E. Jordan, whose resignation
from the board of directors shall be effective upon 10 days of the filing by
Dixie of the Schedule 14f-1 regarding the change in the majority of its
directors.  KCI shall have received letters of resignation in form and substance
satisfactory to KCI from such persons.




Section 7.02               Dixie and the Sellers Conditions Precedent

.  The obligations of Dixie and the Sellers to consummate the Transactions is
subject, at the option of Dixie and the Sellers, to the fulfillment by KCI, on
or prior to the Closing Date of the following conditions, any one or more of
which may be waived by Dixie and the Sellers in writing.




(a)        Representations and Covenants.  The representations and warranties of
KCI contained in this Agreement shall be true in all material respects on the
date of this Agreement and as of the Closing Date.  KCI shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by KCI on or prior to the
Closing Date.  KCI shall have delivered to Dixie, if requested, a certificate,
dated the Closing Date, to the foregoing effect.




25

--------------------------------------------------------------------------------




(b)       Litigation.  No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of Dixie, a KCI Material Adverse Effect.




(c)       No Material Adverse Effect.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since January 1, 2014
which has had or is reasonably likely to cause a KCI Material Adverse Effect.




(d)       Deliveries.  The deliveries specified in Section 6.02 shall have been
made by KCI.  




(e)       KCI shall have provided Dixie with the name(s) of officer(s) to
replace the Dixie officers who are resigning at closing which person(s) have
agreed to serve as officers of Dixie




(f)       KCI shall have provided Dixie with the name of one person to be
appointed as a director of Dixie as of the Closing, which person has agreed to
serve as a director of Dixie and the names of other persons who will be
appointed as directors of Dixie after compliance with Rule 14f-1 under the
Exchange Act.  KCI shall have provided Dixie with the information required to
prepare Rule 14f-1 information statement for such directors and officers.  




ARTICLE VIII




Covenants




Section 8.01                Preparation of Schedule 14f-1; Blue Sky Laws.  




(a)       As soon as possible following the Closing and in any event, within
four business days thereafter, KCI and Dixie shall prepare and file with the SEC
the Schedule 14f-1 in connection with the change in the majority of Dixie’s
board of directors.  Dixie shall cause the Schedule 14f-1 to be mailed to
Dixie’s stockholders as promptly as practicable thereafter.




(b)       Dixie shall take any action (other than qualifying to do business in
any jurisdiction in which it is not now so qualified) required to be taken under
any applicable state securities laws in connection with the issuance of the
Dixie Shares in connection with this Agreement.  




Section 8.02                Right of First Refusal.  




(a)       Each Seller hereby grants to KCI the right of first refusal, as set
forth in this Section 8.02, to purchase such Seller’s portion of the Sellers’
Shares not purchased by KCI pursuant to this Agreement (the “Remaining Shares”)
which such Seller may, from time to time, propose to sell and transfer after the
Closing.  If the Seller proposes to sell or transfer any of such Seller’s
Remaining Shares (the “Transfer”) then the Seller shall promptly give written
notice (the




26

--------------------------------------------------------------------------------




“Seller Notice”) to KCI at least two (2) business days prior to the closing of
such Transfer which notice may be given by fax or email to the addresses
specified herein.  The Seller Notice shall describe in reasonable detail the
proposed Transfer including, without limitation, the number of the Remaining
Shares to be transferred, the nature of such Transfer, the consideration to be
paid, and the name and address of each prospective purchaser or transferee.
 Seller Notice of a proposed market sale of shares need specify only the
Seller’s broker/dealer for the proposed sale.  KCI shall then have the right,
exercisable upon written notice to the Seller (the “Purchaser Notice”) which
shall be provided to Seller at its fax or e-mail address specified in the Seller
Notice) to be provided within two (2) business days after the receipt of the
Seller Notice, to purchase the Remaining Shares subject to the Seller Notice and
on the same terms and conditions as set forth therein.  If KCI shall elect to
effect the purchase of the Remaining Shares, then KCI shall have three (3)
business days from the delivery of the Purchaser Notice to consummate the
transaction by providing payment of the purchase price, and at such time the
Seller shall deliver to KCI the certificate(s) representing the Remaining Shares
to be purchased by KCI, each certificate to be properly endorsed for transfer.
 The provisions of this Section 8.02 shall terminate automatically upon the date
that is the one-year anniversary of the Closing.  Additionally, in the event KCI
does not elect to purchase the shares offered to it pursuant to this Section
8.02, then the Seller may sell the shares to the proposed transferee based on
the terms described in the Seller Notice and upon such sale the provisions of
this Section 8.02 shall terminate with respect to such Seller.  




(b)       Each certificate representing the Remaining Shares, when reissued by
Dixie’s transfer agent pursuant to Section 6.03(b)(i) above, shall be affixed
with the following legend:




“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN STOCK
PURCHASE AGREEMENT PROVIDING FOR CERTAIN RIGHT OF FIRST REFUSAL BY AND BETWEEN
THE SHAREHOLDER AND KCI INVESTMENTS, LLC.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.  THIS LEGEND
SHALL BE OF NO FURTHER FORCE OR EFFECT AFTER [ONE YEAR FROM DATE OF CLOSING]”




(c)       The Sellers agree that Dixie may instruct Dixie’s transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in Section 8.02(b) above to enforce the provisions of
this Agreement.  Dixie shall promptly instruct its transfer agent to remove such
legend and transfer restrictions upon termination of the right of first refusal
provided in this Section 8.02, when requested by the Seller at KCI’s expense.
 Dixie agrees to use its commercially reasonable efforts to instruct its
transfer agent to remove any restrictive legend and transfer restrictions upon
receipt of the request by holder of restricted shares of Dixie, provided that
Dixie has received an opinion of counsel or other evidence reasonably
satisfactory to Dixie and its counsel that such holder may sell, transfer or
otherwise dispose of its Dixie shares without registration under the Securities
Act of 1933.




27

--------------------------------------------------------------------------------




(d)       Notwithstanding the foregoing, the Remaining Shares of a Seller whose
Remaining Shares are no more than 12,000 shares shall not be subject to the
Right of First Refusal set forth in Section 8.02(a) or contain the restrictive
legend set forth in Section 8.02(b) above.




Section 8.03               Public Announcements.  Dixie and KCI will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press release or other public statements with respect to
this Agreement and the Transactions and shall not issue any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable law (including securities laws), court process or by
obligations pursuant to any listing agreement with any national securities
exchange.




Section 8.04               Fees and Expenses.  The Parties agree that KCI shall
be responsible for any transfer agency fees of Dixie’s transfer agent (VStock
Transfer) necessary to transfer the sale and transfer of the Purchased Shares
hereunder and for the fees of the Escrow Agent for its services as the escrow
agent hereunder which are strictly ministerial in function.  Except for the
foregoing, each of the Parties to this Agreement shall be responsible and liable
for its own expenses incurred in connection with the preparation of this
Agreement, the consummation of the transactions contemplated by this Agreement
and related expenses.  Not withstanding the foregoing nothing said in any
paragraph in this Agreement shall be deemed to make the $25,000,00 payment
previously made to Dixie in consideration of the exclusivity granted KCI
refundable for any reason.  If the time it takes KCI to perform its due
diligence, causes the Dixie to have to file any additional documents with the
SEC, including a new Q or K, all of the costs of producing such filings will be
directly paid for by KCI upon demand by Dixie.




Section 8.05               Continued Efforts.  Each Party shall use commercially
reasonable efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.




Section 8.06               Exclusivity.  For the period starting on the date of
the execution of this Agreement until the termination of this Agreement Dixie
and KCI shall not (i) solicit, initiate, or encourage the submission of any
proposal or offer from any person relating to the acquisition of any capital
stock or other voting securities of Dixie, or any assets of Dixie (including any
acquisition structured as a merger, consolidation, share exchange or other
business combination), (ii) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any person to do or seek
any of the foregoing, or (iii) take any other action that is inconsistent with
the Transactions and that has the effect of avoiding the Closing contemplated
hereby.  Dixie and KCI shall notify the other immediately if any person makes
any proposal, offer, inquiry, or contact with respect to any of the foregoing.




Section 8.07               Form 8-K and Press Release.  As soon as practicable
following the execution hereof and in any event, within four business days
thereafter, Dixie and shall




28

--------------------------------------------------------------------------------




prepare and file with the SEC the Form 8-K in connection with the Transactions
and issue a press release concerning the execution of this Agreement.  In
addition, Dixie shall issue a press release prior to 9:30 a.m. (New York Time)
on the business day following the Closing Date, announcing the closing of the
transaction.




Section 8.08                Furnishing of Information.  As long as KCI or any
Member or Seller owns Dixie shares, Dixie covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Dixie after the date hereof pursuant to the
Exchange Act even if Dixie is no longer required to file such reports.  As long
as any Member or Seller owns shares of Dixie, if Dixie is not required to file
reports pursuant to such laws, it will prepare and furnish to the Members and
the other Dixie shareholders and make publicly available in accordance with
Rule 144 promulgated by the SEC pursuant to the Securities Act, such information
as is required for each Member to sell the Dixie Shares under Rule 144.  Dixie
further covenants that it will take such further action as any holder of its
common stock may reasonably request, all to the extent required from time to
time to enable such person to sell any such shareholder’s shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.




Section 8.09                Access.  Each Party shall permit representatives of
the other Party to have full access to all premises, properties, personnel,
books, records (including Tax records), contracts, and documents of or
pertaining to such Party.




Section 8.10                Preservation of Business.  From the date of this
Agreement until the Closing Date, each of KCI and Dixie shall operate only in
the ordinary and usual course of business consistent with past practice
(provided, however, Dixie shall not issue any securities without the prior
written consent of KCI), and shall use reasonable commercial efforts to
(a) preserve intact its respective business organization, (b) preserve the good
will and advantageous relationships with customers, suppliers, independent
contractors, employees and other Persons material to the operation of its
respective business, and (c) not permit any action or omission which would cause
any of its respective representations or warranties contained herein to become
inaccurate or any of its respective covenants to be breached in any material
respect. Notwithstanding the foregoing, Dixie shall use its best efforts to
dispose of its Dixie Sauce Company subsidiary simultaneously with the closing of
the Acquisition.




Section 8.11                Directors and Officers.(1)  Dixie shall take all
necessary corporate action to appoint Ken Antos as its President and Chief
Executive Officer and Richard Groberg as its Chief Financial Officer effective
as of the Closing and elect Ken Antos to its board of directors effective as of
the Closing.  In addition, Dixie shall take all necessary action to elect such
other persons to the to its board of directors effective upon 10 days of the
filing by Dixie of the Schedule 14f-1 regarding the change in the majority of
its directors as KCI designates prior to such date.  In furtherance thereof,
Dixie shall secure resignations of all of its incumbent directors and officers
effective as of the Closing, except with respect to Robert E. Jordan, whose
resignation from the board of directors shall be effective as of 10 days from
the filing and mailing of the Schedule 14f-1.

_______________________

(1)  KCI to provide list of officers and directors for post-acquisition pubco.




29

--------------------------------------------------------------------------------




ARTICLE IX




Indemnification




Section 9.01                Survival of Representations and Warranties.  All
representations and warranties of the parties in this Agreement shall survive
the Closing until the two-year anniversary of the Closing Date (the “Survival
Date”); provided, however, that (a) all representations and warranties relating
to Taxes shall survive until 30 days after expiration of all applicable statutes
of limitations relating to such Taxes; and (b) any claim for indemnification
based upon a breach of any such representation or warranty and asserted prior to
the Survival Date by written notice in accordance with Section 9.04 shall
survive until final resolution of such claim.  The representations and
warranties contained in this Agreement (and any right to indemnification for
breach thereof) shall not be affected by any investigation, verification or
examination by any party hereto or by any representative of any such party or by
any such party’s knowledge of any facts with respect to the accuracy or
inaccuracy of any such representation or warranty.




Section 9.02                Indemnification by the Indemnifying Shareholder and
the Sellers.  Subject to the limitations set forth in this Article IX, the
Indemnifying Shareholder shall indemnify, and hold harmless KCI and the Members
from and against any loss, damage, injury, Liability, settlement, judgment,
award, fine, penalty, Tax, fee (including any legal fee, accounting fee, expert
fee or advisory fee), charge, cost (including any cost of investigation) or
expense of any nature (collectively “Damages”), whether or not involving a third
party claim, including attorneys’ fees, arising out of, relating to or resulting
from any breach of a representation, warranty or covenant of Dixie contained in
this Agreement but only if liability is proven.  Subject to the limitations set
forth in this Article IX, the Sellers, severally and jointly, shall indemnify,
defend and hold harmless KCI from and against any loss, damage, injury, decline
in value, lost opportunity, Liability, claim, demand, settlement, judgment,
award, fine, penalty, Tax, fee (including any legal fee, accounting fee, expert
fee or advisory fee), charge, cost (including any cost of investigation) or
expense of any nature, whether or not involving a third party claim, including
attorneys’ fees, arising out of, relating to or resulting from any breach of a
representation, warranty or covenant of the Sellers contained in this Agreement
but only if liability is proven.




Section 9.03                Indemnification by KCI.  Subject to the limitations
set forth in this Article IX, KCI shall indemnify, defend and hold harmless the
Sellers from and against any loss, damage, injury, decline in value, lost
opportunity, Liability, claim, demand, settlement, judgment, award, fine,
penalty, Tax, fee (including any legal fee, accounting fee, expert fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature, whether or not involving a third party claim, including attorneys’
fees, arising out of, relating to or resulting from any acts taken by anyone
that occur after the Closing, except for acts taken by Robert E. Jordan or that
are otherwise attributable to him.




Section 9.04                Procedures for Indemnification.  Promptly after
receipt by a party entitled to indemnification hereunder (the “Indemnitee”) of
written notice of the assertion or the commencement of any proceeding by a
third-party with respect to any matter referred to in




30

--------------------------------------------------------------------------------




Section 9.02 and 9.03, the Indemnitee shall give written notice thereof to the
party obligated to indemnify Indemnitee (the “Indemnitor”), and thereafter shall
keep the Indemnitor reasonably informed with respect thereto; provided, however,
that failure of the Indemnitee to give the Indemnitor notice as provided herein
shall not relieve the Indemnitor of its obligations hereunder except to the
extent that the Indemnitor is prejudiced thereby.  A claim for indemnification
for any matter not involving a third-party proceeding may be asserted by notice
to the party from whom indemnification is sought and shall be paid promptly
after such notice and proof.




Section 9.05                Limitations on Indemnification.  Notwithstanding
anything herein to the contrary, the Indemnifying Shareholder shall not be
obligated to indemnify KCI or the Members under this Article IX:  (i) unless the
aggregate of all Damages exceeds Twenty-Five Thousand Dollars ($25,000.00) (the
“Basket”), in which case KCI and the Members shall be entitled to recover all
Damages, including the amount equal to the Basket, (ii) to the extent that the
aggregate of all Damages exceeds One Hundred Fifty-Three Thousand One Hundred
Forty-One Dollars ($153,141) (the “Indemnifying Shareholder Indemnification
Cap”), provided, however, that the Indemnifying Shareholder Indemnification Cap
and the Basket shall not apply to the Indemnifying Shareholder indemnification
obligation arising out of, relating to or resulting from fraud or intentional
misrepresentation by Dixie or the Sellers.




ARTICLE X




Miscellaneous




Section 10.01              Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed given upon receipt by the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice):




If to Dixie, to:




Robert E. Jordan, Esq.

11951 SE 57th Street

Morriston, FL  32668




With a copy to (which copy shall not constitute notice):




Joel Bernstein, Esq.

2666 Tigertail Ave, Suite 104

Miami, FL  33133

Facsimile:       786-513-8522

Email:              jberns@jberns.com




31

--------------------------------------------------------------------------------




If to KCI, to:




Kenneth Antos

4033 South Dean Martin Drive

Las Vegas, Nevada  89105

Facsimile:       702-834-7105




With a copy to (which copy shall not constitute notice):




Greenberg Traurig, LLP

3161 Michelson Drive, Suite 1000

Irvine, CA  92612

Attention:       Raymond A. Lee, Esq.

Facsimile:       (949) 732-6501




Section 10.02             Amendments; Waivers.  No provision of this Agreement
may be waived or amended except in a written instrument signed by KCI, Dixie and
the Sellers.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either the Party to exercise any right hereunder in any manner impair the
exercise of any such right.




Section 10.03              Termination.




(a)       Termination of Agreement.  The Parties may terminate this Agreement as
provided below:




(i)        The Parties may terminate this Agreement by mutual written consent at
any time prior to the Closing;




(ii)       Dixie may terminate this Agreement by giving written notice to KCI at
any time prior to the Closing (A) in the event KCI has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Dixie has notified KCI of the breach, and the breach has
continued without cure for a period of five days after the notice of breach, or
(B) if the Closing shall not have occurred on or before April 17, 2014, (unless
the failure results primarily from Dixie itself breaching any representation,
warranty, or covenant contained in this Agreement); and




(iii)      KCI may terminate this Agreement by giving written notice to Dixie
and the Sellers at any time prior to the Closing (A) in the event Dixie or the
Sellers have breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, KCI has notified Dixie and
the Sellers of the breach, and the breach has continued without cure for a
period of five days after the notice of breach or (B) if the Closing shall not
have occurred on or before April 17, 2014, by




32

--------------------------------------------------------------------------------




reason of the failure of any condition precedent under Section 7.01 hereof
(unless the failure results primarily from KCI itself breaching any
representation, warranty, or covenant contained in this Agreement).




(iv)      KCI may terminate this Agreement by giving written notice Dixie at any
time on or before April 6, 2014 because of information disclosed to KCI or
discovered by KCI in connection with its due diligence investigation of Dixie or
the Purchased Shares, in its sole and absolute discretion.




(b)       Effect of Termination.  If any Party terminates this Agreement
pursuant to Section 10.03(a) above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party
to consummate its obligations hereunder or to complete the transactions
contemplated by this Agreement, except for any liability of any Party then in
breach.




Section 10.04              Replacement of Securities.  If any certificate or
instrument evidencing any Dixie Shares or the Purchased Shares is mutilated,
lost, stolen or destroyed, Dixie shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to Dixie of such loss, theft or destruction and
customary and reasonable indemnity agreement, if requested.  The applicants for
a new certificate or instrument under such circumstances shall also pay any
reasonable transfer agent costs associated with the issuance of such replacement
the Dixie Shares or the Purchased Shares but shall not be required to furnish an
indemnity bond if such shares contained a restrictive legend and Dixie shall pay
the cost of any indemnity bond required by the transfer agent.  If a replacement
certificate or instrument evidencing any Dixie Shares or the Purchased Shares is
requested due to a mutilation thereof, Dixie may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.




Section 10.05              Interpretation.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  




Section 10.06              Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that Transactions contemplated hereby are fulfilled to the extent possible.




33

--------------------------------------------------------------------------------







Section 10.07              Counterparts; Facsimile Execution.  This Agreement
may be executed in one or more counterparts, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties.  Facsimile execution and delivery of this Agreement is legal, valid and
binding for all purposes.




Section 10.08             Entire Agreement.  This Agreement and all other
agreements, exhibits, and schedules referred to in this Agreement constitute(s)
the final, complete, and exclusive statement of the terms of the agreement
between the parties pertaining to the subject matter of this Agreement and
supersedes all prior and contemporaneous understandings or agreements of the
parties.  This Agreement may not be contradicted by evidence of any prior or
contemporaneous statements or agreements.  No party has been induced to enter
into this Agreement by, nor is any party relying on, any representation,
understanding, agreement, commitment or warranty outside those expressly set
forth in this Agreement.




Section 10.09             Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Florida, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof. Any controversy or claim arising out or relating to this
Agreement shall  be settled exclusively by arbitration by a single arbitrator in
Levy County, Florida administered by the American Arbitration Association under
its Commercial Arbitration Rules and judgment upon the award rendered by the
arbitrator may be entered in  any court having jurisdiction thereof.  




Section 10.10              Assignment.  To the fullest extent permitted by law,
neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the Parties without the prior written consent of the other
Parties.  Any purported assignment without such consent shall be void.  Subject
to the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns.







[SIGNATURE PAGES FOLLOW]







34

--------------------------------------------------------------------------------




The Parties hereto have executed and delivered this Agreement of Share Purchase
and Sale of Assets as of the date first above written.




Dixie:

 

Dixie Foods International, Inc.

 

 

 

 

 

 

 

By:

/s/ Robert E. Jordan

 

 

Robert E. Jordan,

 

 

President and Chief Executive Officer







Indemnifying Shareholder:

 

/s/ Robert E. Jordan

 

Robert E. Jordan,

 

an individual







KCI:

 

KCI Investments, LLC

 

 

 

 

 

 

 

By:

/s/ Kenneth Antos

 

 

Kenneth Antos,

 

 

Chief Executive Officer







Escrow Agent:

 

Joel Bernstein

 

 

 

 

 

 

 

By:

/s/ Joel Bernstein

 

 

Joel Bernstein










[Signature Page of Sellers Follows]










35

--------------------------------------------------------------------------------




The Parties hereto have executed and delivered this Agreement of Share Purchase
and Sale of Assets as of the date first above written.




Sellers

 

Total Stock

 

KCI buys

 

Shareholder Retains

 

 

 

 

 

 

 

/s/ Joel Bernstein

 

 

 

 

 

 

Joel Bernstein

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

/s/ Bova Family Trust

 

 

 

 

 

 

Bova Family Trust

 

70,000

 

66,523

 

3,477

 

 

 

 

 

 

 

/s/ Coast to Coast Equity

 

 

 

 

 

 

Coast to Coast Equity

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

/s/ Debra Elenson

 

 

 

 

 

 

Debra Elenson

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

/s/ Peter Graftman

 

 

 

 

 

 

Peter Graftman

 

150,000

 

142,549

 

7,451

 

 

 

 

 

 

 

C. Michael Janowitz

 

 

 

 

 

 

C. Michael Janowitz

 

450,000

 

427,646

 

22,354

 

 

 

 

 

 

 

/s/ Anthony Joffe

 

 

 

 

 

 

Anthony Joffe

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

/s/ Anna Jordan

 

 

 

 

 

 

Anna Jordan

 

280,000

 

266,091

 

13,909

 

 

 

 

 

 

 

/s/ Robert E. Jordan

 

 

 

 

 

 

Robert E. Jordan

 

3,145,000

 

2,608,639

 

536,361

 

 

 

 

 

 

 

/s/ Wirt Maxy

 

 

 

 

 

 

Wirt Maxy

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

/s/ North Bay Capital

 

 

 

 

 

 

North Bay Capital

 

450,000

 

427,646

 

22,354

 

 

 

 

 

 

 

/s/ Franics A. Rebello

 

 

 

 

 

 

Francis A. Rebello

 

150,000

 

142,549

 

7,451




36

--------------------------------------------------------------------------------




The Parties hereto have executed and delivered this Agreement of Share Purchase
and Sale of Assets as of the date first above written.




Sellers

 

Total Stock

 

KCI buys

 

Shareholder Retains

 

 

 

 

 

 

 

/s/ Joseph Schweiger

 

 

 

 

 

 

Joseph Schweiger

 

150,000

 

142,549

 

7,451

 

 

 

 

 

 

 

/s/ Stephen Silberman

 

 

 

 

 

 

Stephen Silberman

 

70,000

 

66,523

 

3,477

 

 

 

 

 

 

 

Robert M. Snibbe

 

 

 

 

 

 

Robert M. Snibbe

 

170,000

 

161,555

 

8,445

 

 

 

 

 

 

 

/s/ Robert K. Whitt

 

 

 

 

 

 

Robert K. Whitt

 

450,000

 

427,646

 

22,354







37

--------------------------------------------------------------------------------




EXHIBIT A




Schedule of Definitions




As used in this Agreement, the terms identified on this Exhibit A shall have the
meanings indicated, unless a different and common meaning of the term is clearly
indicated by the context, and variants and derivatives of the following terms
shall have correlative meanings.  To the extent that certain of the definitions
set forth below suggest, indicate or express agreements between or among parties
to this Agreement, or contain representations or warranties or covenants of a
party, the parties agree to the same by execution of this Agreement.  The
parties to this agreement agree that agreements, representations, warranties,
and covenants expressed in any part or provision of this Agreement shall for all
purposes of this Agreement be treated in the same manner as other such
agreements, representations, warranties, and covenants contained elsewhere in
this Agreement, and the Article or Section of this Agreement within which such
an agreement, representation, warranty, or covenant appears shall have no
separate meaning or effect on the same.




Acquired Assets:  The assets of KCI being acquired by Dixie pursuant to the
terms hereof, as identified on Exhibit B hereto, and all other assets of KCI,
tangible or intangible (including contractual, warranty, and other rights), the
use or value of which is inextricably linked to the assets so identified, or
which relate to or arise out of transactions of KCI involving the assets so
identified.




Affiliate:  When used with respect to a person, an “affiliate” of that person is
a person Controlling, Controlled by, or under common control with that person.




Assumed Liabilities:  The Liabilities of KCI being assumed by Dixie pursuant to
this Agreement, as specifically identified in Exhibit E to this Agreement, and
no other liabilities of KCI.




Business:  KCI builds and operates a growing, multi-brand chain of fast casual
restaurants, currently under two franchise brands: Capriotti’s Sandwich Shops
and Papa John’s (Papa John’s International: NASDAQ:PZZA).  Headquartered in Las
Vegas, Nevada and incorporated in 2004, KCI currently:




·

operates 11 franchised Capriotti’s Sandwich Shops in: Clark County, Nevada;
Dallas/Fort Worth; Texas and four counties in Southern California  and

 

 

·

has seven additional Capriotti’s locations in development.




KCI currently has exclusive development areas for Capriotti’s in all of
Dallas/Fort Worth and its Southern California markets, and also has the
exclusive rights to develop Papa John’s in trade areas stretching from Fresno to
north of Sacramento, California




Control:  Generally, the power to direct the management or affairs of an entity.




Exhibit A - 1

--------------------------------------------------------------------------------




Exchange Act:  The Securities Exchange Act of 1934, as amended to the date as of
which any reference thereto is relevant under this Agreement, including any
substitute or replacement statute adopted in place or in lieu therefor.




Governmental Entity:  Any court or tribunal or administrative, governmental or
regulatory body, agency or authority.




KCI Financial Statements:  Shall have the meaning as defined in Section 2.15(a).




“Laws” shall refer to any laws, rules or regulations of any federal, state or
local government or any governmental or quasi-governmental agency, bureau,
commission, instrumentality or judicial body (including, without limitation, any
federal or state securities law, regulation, rule or administrative order).




Liabilities:  At any point in time (the Determination Time), the obligations of
a person or entity, whether known or unknown, contingent or absolute, recorded
on its books or not, arising or resulting in any way from facts, events,
agreements, obligations or occurrences that existed or transpired at a prior
point in time, or resulted from the passage of time to the Determination Time,
but not including obligations accruing or payable after the Determination Time
to the extent (but only to the extent) that such obligations (1) arise under
previously existing agreements for services, benefits, or other considerations,
and (2) accrue or become payable with respect to services, benefits, or other
considerations received by the person or entity after the Determination Time.




Lien:  With respect to any asset (including, without limitation, any security)
any mortgage, lien, pledge, charge, security interest or encumbrance of any kind
in respect of such asset.




Proprietary Rights:  Trade Secrets, copyrights, patents, trademarks, service
marks, customer lists, and all other similar types of intangible property
developed, created or owned by KCI, or used by KCI in connection with its
business, whether or not the same are entitled to legal protection.




Taxes: include all forms of taxation, whenever created or imposed, and whether
imposed by a local, municipal, governmental, state, foreign, federal or other
Governmental Entity, or in connection with any agreement with respect to Taxes,
including all interest, penalties and additions imposed with respect to such
amounts.




Tax Return: means all federal, state, local, provincial and foreign Tax returns,
declarations, statements, reports, schedules, forms and information returns and
any amended Tax return relating to Taxes.




Exhibit A - 2

--------------------------------------------------------------------------------




EXHIBIT B




List of Acquired Assets










[NTD:  KCI HAS PROVIDED A SCHEDULE OF ASSETS TO BE SOLD TO DIXIE]










Exhibit B - 1

--------------------------------------------------------------------------------




EXHIBIT C




Bill of Sale and Assignment and Assumption Agreement










[NTD:  GT TO PROVIDE SEPARATELY PRIOR TO CLOSING]










Exhibit C - 1

--------------------------------------------------------------------------------




EXHIBIT D




Assumed Liabilities










[NTD:  KCI HAS PROVIDED A LIST OF SCHEDULE OF ASSUMED LIABILITIES]










Exhibit D - 1

--------------------------------------------------------------------------------




EXHIBIT E




[reserved]










Exhibit E - 1

--------------------------------------------------------------------------------




EXHIBIT F




List of Sellers




The Parties hereto have executed and delivered this Agreement of Share Purchase
and Sale of Assets as of the date first above written.




Sellers

 

Total Stock

 

KCI buys

 

Shareholder Retains

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joel Bernstein

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bova Family Trust

 

70,000

 

66,523

 

3,477

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coast to Coast Equity

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debra Elenson

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter Graftman

 

150,000

 

142,549

 

7,451

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Michael Janowitz

 

450,000

 

427,646

 

22,354

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anthony Joffe

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anna Jordan

 

280,000

 

266,091

 

13,909

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert E. Jordan

 

3,145,000

 

2,608,639

 

536,361

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wirt Maxy

 

300,000

 

285,097

 

14,903

 

 

 

 

 

 

 

 

 

 

 

 

 

 

North Bay Capital

 

450,000

 

427,646

 

22,354

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Francis A. Rebello

 

150,000

 

142,549

 

7,451







Exhibit F - 1

--------------------------------------------------------------------------------




The Parties hereto have executed and delivered this Agreement of Share Purchase
and Sale of Assets as of the date first above written.




Sellers

 

Total Stock

 

KCI buys

 

Shareholder Retains

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joseph Schweiger

 

150,000

 

142,549

 

7,451

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stephen Silberman

 

70,000

 

66,523

 

3,477

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert M. Snibbe

 

170,000

 

161,555

 

8,445

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert K. Whitt

 

450,000

 

427,646

 

22,354







Exhibit F - 2

--------------------------------------------------------------------------------




EXHIBIT G




Terms and Conditions of Escrow










[NTD:  PLEASE PROVIDE FOR OUR REVIEW]










Exhibit G - 1

--------------------------------------------------------------------------------




SCHEDULE 1




KCI Disclosure Letter to Dixie










[See attached]










Schedule 1 - 1

--------------------------------------------------------------------------------




SCHEDULE 2




Dixie Disclosure Letter










[NTD:  DIXIE TO PREPARE AND PROVIDE BASED ON ANY EXCEPTIONS TO ITS REPS AND
WARRANTIES IN THIS AGREEMENT]










Schedule 2 - 1

--------------------------------------------------------------------------------




SCHEDULE 3




KCI Disclosure Letter to the Sellers










[NONE AS OF THIS DATE. KCI TO PREPARE AND PROVIDE PRIOR TO CLOSING IF ANY
EXCEPTIONS TO ITS REPS AND WARRANTIES IN THIS AGREEMENT]










Schedule 3 - 1

--------------------------------------------------------------------------------